DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6 and 8-13 are pending in the application.
Priority
	This application is a U.S. National Stage application of PCT/EP2018/064980, filed on June 7, 2018, which claims the benefit of International Application No. PCT/CN2017/088237, filed June 14, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of sleep-related respiratory disorders, obstructive sleep apnoeas, central sleep apnoeas, snoring and cardiac arrhythmias, 
where treatment comprises inhibition, retardation, checking, alleviating, attenuating, restricting, reducing, suppressing of said disease/disorders, it does not reasonably provide enablement for general treatment of disease (per claim 5), including preventive or healing embodiments, or for general prevention, healing or treatment of any disease or disorder, or for general treatment, prevention, or healing of neurodegenerative disorders, neuroinflammatory disorders or neuroimmunological disorders (per claims 6 and 10-12). The specification does not enable any person skilled in the art to which it pertains, or with 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - Instant claim 5 encompasses methods of treating any subject having any form or stage of any disease by administering a compound recited in claim 1, which recites a large genus of compound embodiments, where “treating” or “treatment” are defined (p. 43) by Applicants:
[i]n the context of the present invention, the term "treatment" or "treating" includes inhibition, retardation, checking, alleviating, attenuating, restricting, reducing, suppressing, repelling or healing of a disease, a condition, a disorder, an injury or a health problem, or the development, the course or the progression of such states and/or the symptoms of such states.
Thus, claim 5 is extremely broad, and includes preventive (i.e., repelling disorders) and curative (i.e. healing) embodiments.
 Instant claims 6 and 10-12 encompass methods of treatment or prevention of any form or stage of any sleep-related respiratory disorder, obstructive sleep apnoe, central sleep apnoeas, snoring, cardiac arrhythmia, neurodegenerative disorder, neuroinflammatory disorder, or neuroimmunological disorder, in any subject, by administering a compound recited in claim 1.
While it is not possible to address herein all the claimed embodiments, the discussion below focuses on neurodegenerative diseases/disorders.
The term "neurodegenerative disease" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease;  progressive familiar myoclonic epilepsy; corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; neurological syphilis; neurosarcoidosis;  pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; olivopontocerebellar atrophy (OPCA); spasmotic torticollis; striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), familial hypobetalipoproteinemia, chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the taupathy diseases, which includes Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, acute disseminated encephalomyeolitis (ADEM), acute disseminated leukoencephalitis, acute hemorrhagic leukoencephalopathy,  adrenoleukodystrophy, adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, adult-onset autosomal dominant leukodystrophy (ADLD), autosomal dominant diffuse Leukoencephalopathy with neuroaxonal spheroids, autosomal dominant late-onset leukoencephalopathy, childhood ataxia with diffuse CNS hypomyelination (CACH or vanishing white matter disease), Canavan Disease, cerebral autosomal dominant arteriopathy with subcortical infacts (CADASIL) and leukoencephalopathy, cerebretendinous xanthomatosis (CTX), craniometaphysical dysplasia with leukoencephalopathy, extensive cerebral white matter abnormality without clinical symptoms, familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  globoid cell leukodystrophy (Krabbe Disease), hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), metachromatic leukodystrophy, megalencephalic leukodystrophy with subcortical cysts (MLC), neuroaxonal leukoencephalopathy with axonal spheroids,oculodetatoldigital dysplasia with cerebral white matter abnormalities, orthochromatic leukodystrophy with pigmented glia, ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, sudanophilic leukodystrophy, Van der Knapp Syndrome, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, neonatal Aadrenoleukodystrophy, and Infantile Refsum Disease. 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of 
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.  
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Some give progressive dementia without other prominent neurological signs, such as Alzheimer's Disease, whereas other dementias do have such signs, such as Diffuse Lewy Body Disease.  Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as posterior cortical atrophy (PCA). Some are abnormalities of posture, movement or speech, such as striatonigral degeneration, and other are progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease. There is toxic gain of function with APP and loss of function of presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. 
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical”, neurodegenerative disease. Thus, instant claims 6 and 10-12 are very broad, as they encompass inhibition, retardation, checking, alleviating, attenuating, restricting, reducing, suppressing, repelling or healing of a disease, a condition, a disorder, an injury or a health problem, or the development, the course or the progression of such states and/or the symptoms of such states, and include preventive (i.e., repelling disorders) and curative (i.e. healing) embodiments.
(b)	Nature of the invention - The nature of the invention is that it is drawn to pharmacological treatment of diseases/disorders by administration of a compound of formula (I) that is disclosed as an inhibitor TASK-1 and/or TASK-3 (TWIK-related acid-sensitive K+ channel).
(c,e)	State of the prior art and predictability in the art - TASK channels appear to play a role in the apoptosis of neurons. In the animal model of myelin oligodendrocyte glycoprotein (MOG)-induced autoimmune encephalomyelitis, an animal model of multiple sclerosis, TASK-1 knock-out mice showed reduced neuronal degeneration. By preventing neuronal apoptosis, inhibition of TASK channels appears to act neuroprotectively, and may thus be of interest for the treatment of neurodegenerative disorders [Bittner, Brain 132, 2501-2516 (2009)].  Further according to Bittner (Brain Pathology 2010 20:999-1009), TASK channels have an important influence on cellular excitability, thereby influencing epileptic conditions. In this context, they seem to have both an anti-epileptic, as well as a pro-epileptic potential. The relative contribution of these opposing influences most likely depends on their cell type-specific expression and the exact micromilieu. However, genetic analysis has so far revealed no clear association between epilepsy and TASK channel expression and function (p. 1005 col. 2 par. 4).  However, regarding therapeutic potential for treatment of neurological disorders, Bittner concludes “we do not want to argue that TASK channels represent the Rosetta stone for diagnosis and treatment of neurological disorders” and “[h]ighly specific inhibitors and activators of these channels (e.g. small peptide ligands and blocking antibodies), specific antibodies and further knockout animals (e.g. TRESK) are warranted to complete the scientific armamentarium for the investigation of the pathophysiological 
	Accordingly, TASK inhibition in treatment of a wide range of neurodegenerative diseases faces substantial challenges, and TASK inhibition does not appear to be a magic bullet against all types of neurodegenerative diseases, even those whose etiology is possibly related, such as PD and AD.  Due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine pharmacological outcome(s) linked to activity and which conditions or disorders would benefit from this activity.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any general therapeutic regimen on its face, particularly preventive or curative embodiments, as claimed.
(d)	Level of one of ordinary skill in the art - The artisans making and using Applicants’ invention would be a collaborative team of medicinal chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience.  The level of ordinary skill is moderately low in this art, as there are very substantial barriers to any universal treatment of neurodegenerative disease due to the wide range of differences in origins and phenomenology of neurodegenerative diseases, with corresponding differences in methods of treatment.  For example,  Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Others arise from viruses, known and unknown.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss.  Many, e.g. neurosarcoidosis, are of unknown origin.
(f-g)	Amount of direction provided by the inventor and existence of working examples- The instant specification (p. 1) provides a non-limiting description of neurodegenerative diseases that may treatable using the instantly claimed compounds (p. 38), and some generic formulation and dosage guidance (p. 55).  TABLE 1 (p. 201) provides IC50 patch-clamp data for 6 inventive compounds in inhibition of TASK-1 and TASK-3 channels expressed in Xenopus oocytes. Table 2 (p. 202-203) provides in vitro IC50 data for several inventive compounds in inhibition of TASK-1 and TASK-3 channels expressed in transfected CHO cells, confirming the compounds as dual TASK-1/3 inhibitors.  Applicants provide a prophetic example of treatment of sleep apnoea in a porcine model system.
However, no in vivo studies (e.g., animal models) were performed demonstrating treatment of actual neurodegenerative disease.  Thus, there are no working examples presented for the treatment of neurodegenerative disease by administering compounds of the type instantly claimed.
Similarly, no in vivo studies (e.g., animal models) were performed demonstrating treatment of actual neuroinflammatory disorders or neuroimmunological disorders.  Thus, there are no working examples presented for the treatment of neuroinflammatory disorders or neuroimmunological disorders by administering compounds of the type instantly claimed.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Regarding prevention of disease, according to Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

 Accordingly, based on evaluation of the current state of the art in this area, it would be reasonable for the ordinary artisan to reject on their face the currently-claimed preventive embodiments.
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what neurodegenerative diseases, neuroinflammatory disorders or neuroimmunological disorders would be benefited by TASK inhibition by administration of the instantly-claimed compounds.  As noted above, the scope of neurodegenerative disorders is inclusive of a great in vivo effectiveness of the compounds that are instantly claimed.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no reasonable assurance of success.
	It is suggested that Applicants amend the method claims and/or specification to remove preventive/curative embodiments and all embodiments claiming prevention and treatment of neurodegenerative disorders, neuroinflammatory disorders, and neuroimmunological disorders.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	Claim 6 has text missing from the preamble which disallows the ordinary artisan from unambiguously determining the scope of what is being claimed, rendering the claim indefinite.  For the current examination, the claim has been interpreted as a method-of-treatment claim.
Conclusion
	Claims 1-4, 8, 9, and 13 are allowed.
Reasons for Allowance
The claimed compounds, pharmaceutical compositions comprising said compounds, and claimed methods of making said compounds are novel and unobvious over the prior art.  The closest prior art is found in WO 2018/015196 A1 (effective filing date 14 December 2016), which teaches TASK inhibitors of a similar structure, for example, compound 69 at p. 99: 
    PNG
    media_image1.png
    193
    207
    media_image1.png
    Greyscale
.  However, the prior art compounds all comprise a substituted 3-oxa-7,9-diazabicyclo ring as Q, while the instantly-claimed compounds comprise a substituted 2,6-diazabicyclo ring as Q.  There is no teaching, suggestion or motivation for the claimed compounds in this prior art or its combination with any other prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625